OPINION — AG — **** COURT FUND — AUTHORIZED EXPENDITURES **** THE COST OF THE SHERIFF'S RADIO AND REPAIR FOR THE BOILER FOR A COURTHOUSE MAY NOT BE PAID FORM THE COURT FUND. THE COST OF JANITORIAL SERVICES NECESSARY FOR THE COURTROOMS, JUDGES' CHAMBERS, AND COURT CLERK'S OFFICES MAY BE PAID FROM THE COURT FUND. THE PART OF THE COST OF THE PHOTOCOPY MACHINE USED FOR THE OPERATION OF THE COURT MAY BE PAID FROM THE COURT FUND. CITE: 20 Ohio St. 1970 Supp., 1304 [20-1304], OPINION NO. 69-209, OPINION NO. 69-297, 20 Ohio St. 1970 Supp., 1304 [20-1304] (MARVIN C. EMERSON) ** SEE: OPINION NO. 71-432 (1971) **